                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON


UNITED STATES OF AMERICA


v.                                   CRIMINAL NO. 2:20-mj-00070


MICHAEL LEROSE


                UNITED STATES EMERGENCY MOTION TO STAY

      Comes now the United States of America, by L. Alexander Hamner,

Assistant United States Attorney for the Southern District of West

Virginia, and moves this Court to stay the Order of Release entered

by a United States Magistrate Judge in the Southern District of West

Virginia on June 16, 2020 pending an appeal pursuant to 18 U.S.C.

§ 3145 (a).

       On June 9, 2020, Michael LeRose (“defendant”) was arrested on

a warrant from a complaint in the Southern District of West Virginia,

charging him with a violating 18 U.S.C. § 922(g)(4).       ECF 1.

       A Motion for Detention Hearing was filed that same day. ECF

3.   The United States moved for pretrial detention on the basis of

danger to the community, pursuant to 18 U.S.C. §§ 3142(e), (f)(1)(A),

(E), and (f)(2)(A).

       Defendant waived his right to a preliminary hearing, and a

detention hearing was held in the Southern District of West Virginia

on June 16, 2020.     Subsequent to the conclusion of the detention
hearing, the Magistrate Judge denied the United States motion for

pretrial detention.    ECF 16.

      Title 18 U.S.C. § 3145 governs the review and appeal of

detention orders. This statute provides, in pertinent part, as

follows:

           (a)   Review of a release Order.--If a person is
                 ordered released by a magistrate judge,
                 or by a person other than a judge of a court
                 having original jurisdiction over the
                 offense and other than a Federal appellate
                 court—-

                      (1) the attorney for the Government
                      may file, with the court having
                      original   jurisdiction  over   the
                      offense, a motion for revocation of
                      the order or amendment of the
                      conditions of release; and

                      (2) The person may file, with the
                      court having original jurisdiction
                      over the offense, a motion for
                      amendment of the conditions of
                      release.

           The motion shall be determined promptly.

18 U.S.C. § 3145(a).

      The United States Attorney’s Office in the Southern District

of West Virginia intends to promptly file a motion for revocation

of the order or amendment of the conditions of release and a

memorandum in support of the motion pursuant to 18 U.S.C. § 3145(a)

with this Court which has original jurisdiction of this case.   See

United States v. Cisneros, 328 F.3d 610, 615 (10th Cir. 2003) (“The

                                   2
government filed its revocation motion in the United States District

Court for the District of New Mexico, which is ‘the court having

original jurisdiction over the offense’ because the District of New

Mexico is the district in which the indictment charging Cisneros was

returned and in which the prosecution is pending.”); see also United

States v. Evans, 62 F.3d 1233, 1239 (9th Cir. 1995) (stating in a

case involving review under § 3145 of magistrate judge’s detention

order that “[[o]nly that district court [i.e., the district court

with original jurisdiction over the offense] has the authority to

review the magistrate judge’s order”).

      WHEREFORE, the United States respectfully requests this Court

to stay the Order of Release entered by a United States Magistrate

Judge in the Southern District of West Virginia on June 16, 2020

pending an appeal pursuant to 18 U.S.C. § 3145(a).

                                Respectfully submitted,

                                MICHAEL B. STUART
                                United States Attorney


                          By:
                                s/L. Alexander Hamner
                                L. Alexander Hamner
                                Assistant United States Attorney
                                IN State Bar No. 31996-41
                                300 Virginia Street, East
                                Room 4000
                                Charleston, West Virginia 25301
                                Telephone: 304-345-2200
                                Fax: 304-347-5104
                                E-mail: alex.hamner@usdoj.gov

                                  3
                       CERTIFICATE OF SERVICE

     It is hereby certified that service of the foregoing AUNITED

STATES EMERGENCY MOTION TO STAY@ has been electronically filed and

service has been made on opposing counsel by virtue of such electronic

filing this 16th day of June 2020, as follows:


                     John A. Carr, Esq.
                     John A. Carr Attorney at Law, PLLC
                     179 Summers Street, Ste 209
                     Charleston, West Virginia 25301
                     304-344-4822
                     jcarr@jcarrlaw.com




                                s/L. Alexander Hamner
                                L. ALEXANDER HAMNER
                                Assistant United States Attorney
                                IN State Bar No. 31996-41
                                300 Virginia Street, East
                                Room 4000
                                Charleston, West Virginia 25301
                                Telephone: 304-345-2200
                                Fax: 304-347-5104
                                E-mail: alex.hamner@usdoj.gov




                                  4
